Per Curiam,
Without assenting to all that was said by the learned president of the court below in his opinion refusing to take off the judgment of nonsuit, we are satisfied as to the substantial correctness of his conclusion. It was of course incumbent on the plaintiff to prove that the proximate cause of the sad accident, in which his son lost his life, was negligence of the defendant company’s motorman. We are not satisfied that the testimony on which he relied for that purpose was sufficient to have justified the learned trial judge in submitting the question of the motorman’s negligence to the jury.
Failing to find any error in the record, the judgment is affirmed.